Exhibit 10.19



SECOND AMENDMENT TO
COVISINT CORPORATION
2009 LONG TERM INCENTIVE PLAN


WHEREAS, Covisint Corporation (the "Corporation") maintains the Covisint
Corporation 2009 Long Term Incentive Plan (the "Plan"); and


WHEREAS, Section 10.6 of the Plan permits the Board of Directors of the
Corporation (the "Board") to amend the Plan, subject to certain exceptions that
are not relevant to this Amendment; and


WHEREAS, the Board desires to amend the Plan as set forth herein.


NOW, THEREFORE, the Plan is hereby amended as follows:


Section 3.2 of the Plan is amended in its entirety to read as follows:


"The Committee shall determine the per share exercise price for each Stock
Appreciation Right granted under the Plan, provided, however, that the exercise
price of a Stock Appreciation Right that is not granted in tandem with an Option
shall not be less than 100 percent of the Fair Market Value on the Grant Date
and the exercise price of a Stock Appreciation Right that is granted in tandem
with an Option shall not be less than 100 percent of the exercise price of the
tandem Option."


IN WITNESS WHEREOF, this Second Amendment has been executed on behalf of the
Corporation on this 8th day of May, 2014


COVISINT CORPORATION


By:    /s/ Samuel M. Inman, III    


BOARD APPROVAL: April 29, 2014





11
1849568.01-NYCSR05A - MSW